DETAILED ACTION

      Declarations
The declaration under 37 CFR 1.130(b) filed on November 23, 2021 has been acknowledged in the Office action mailed on March 7, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Babatz on August 16, 2022.

The application has been amended as follows: 
1. Claim 2 has been cancelled.
2. Claim 3 has been cancelled.
3. Claim 4, lines 1-2, “comprising administering an AAV1 vector comprising:” has been amended to “wherein the AAV1 vector comprises”.
4. Claim 5, line 1, “claim 2” has been amended to “claim 4”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The declaration under 37 CFR 1.130 filed on August 4, 2022 is sufficient to overcome the rejection of claims 1-14 based upon Wu et al. (Experimental Eye Research, 2017, 161:116-123). The declaration states that the co-authors Wu, Tang, and D’Amaure of the Wu reference, which was published less than one year before the effective filing date, “did not make an inventive contribution to the presently claimed invention.” Hence, the declaration establishes that the Wu reference is the work of the instantly named sole inventor, Heitan Lei, thereby disqualifying the Wu reference as prior art. Accordingly, the §103 rejection over the Wu reference is hereby withdrawn.
The claim amendments introducing SEQ ID NO:14 as the target in all pending claims are sufficient to render the rejections under §112(a) and §103 over the Huang reference (2016) moot. 
In view of the foregoing, all rejections of record set forth in the Office action mailed on March 7, 2022 are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-6, and 9-12 are allowed.
Claims 2-3 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635